DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150149929 A1 to Shepherd in view US Pub. No. 20100142915 A1 to McDermott.
As to claims 1 and 15, Shepherd discloses a content sharing method, implemented by a target user device, comprising: 
obtaining real-time image information of a target content for a content sharing event (Shepherd Fig. 1-8, 10-16, ¶0043, 0053, 0075-0076, 0129, receiving real time image data of a moderator whiteboard content for a content sharing session); 
obtaining user information of a plurality of user devices participating the content sharing event, the plurality of user devices including the target user device, the user information of the plurality of user devices including a plurality of user types of the plurality of user devices, and the plurality of user types including a first user type and a second user type different from the first user type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, receiving user information of a plurality of user devices in the content sharing session, where the user devices include a moderator device, the user information of the user devices including different user authorization privileges e.g. read/write privileges and different groups e.g. public/private); 
presenting a virtual content sharing scene that includes the image information of the target content (Shepherd Fig. 1-8, 10-16, ¶0053, 0075-0076, 0129, displaying virtual content sharing workspace including the image data of the whiteboard content); 
obtaining authorized supplemental content corresponding to a target user type of the target user device, the target user type being one of the first user type and the second user type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, receiving private content corresponding to the user of the user device, the user being one of the different privileges, e.g. read, write, read/write and different groups e.g. public/private), the first user type corresponding to a first selection rule, the second user type corresponding to a second selection rule different from the first selection rule (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0120, 0124, 0127, 0128, the users having different user authorization privileges e.g. read/write privileges and different groups e.g. public/private having different privileges and different controls); and 
presenting at least part of the authorized supplemental content in the content sharing scene (Shepherd Fig. 1-8, 10-16, ¶0053, 0075-0076, 0129, displaying the private content in the virtual content sharing workspace).
Shepherd does not expressly disclose the authorized supplemental content corresponding to the first user type being different from the authorized supplemental content corresponding to the second user type.
McDermott discloses the authorized supplemental content corresponding to the first user type being different from the authorized supplemental content corresponding to the second user type (McDermott ¶0062, 0128-0129, authorized supplemental content corresponding to the first user and and authorized supplemental content corresponding to the second user being different based on age, level of authorization, etc.).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shepherd by the authorized supplemental content corresponding to the first user type being different from the authorized supplemental content corresponding to the second user type as disclosed by McDermott. The suggestion/motivation would have been in order to provide authorized supplemental content based on the different types of users thereby enhancing the user’s experience with customized content.
As to claims 4 and 17, Shepherd discloses presenting a supplemental content selection interface for the target user device (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, displaying supplemental content interface, e.g. palette, for the user device); obtaining selected supplemental content from the authorized supplemental content according to a user operation performed on the supplemental content selection interface (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, selecting supplemental content upon user selection on the palette); and presenting the selected supplemental content in the content sharing scene (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, displaying the supplemental content in the various workspaces and side discussion). 
As to claims 5 and 18, Shepherd discloses sending an access request for obtaining additional information about the target content, the access request including the target user type of the target user device (Shepherd Fig. 8, 12, ¶0099-0102, transmitting login information e.g. username/password for creating/joining the workspace with information about the workspace, the login information including if the user is authorized); 
receiving a requirement associated with the access request (Shepherd Fig. 8, 12, ¶0099-0102, receiving username/password associated with login); 
sending an acceptance response indicating that the target user fulfills the requirement (Shepherd Fig. 8, 12, ¶0099-0102, if user is authorized the user may select workspace to create/join); and 
after sending the acceptance response, receiving the additional information about the target content (Shepherd Fig. 8, 12, ¶0099-0102, if user is authorized the user may select workspace to create/join and displaying various information about the workspace).
As to claim 6, Shepherd discloses wherein the target user type is the first user type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, where the user devices include a moderator device, the user information of the user devices including different user authorization privileges e.g. read/write privileges and different groups e.g. public/private); 
the method further comprising: receiving an access request for obtaining additional information about the target content from one user device of the plurality of user devices, the one user device having the second user type (Shepherd Fig. 8, 12, ¶0099-0102, transmitting login information e.g. username/password for creating/joining the workspace with information about the workspace, the login information including if the different users are authorized with different privileges); 
sending a requirement associated with the access request (Shepherd Fig. 8, 12, ¶0099-0102, receiving username/password associated with login); 
receiving an acceptance response indicating that the one user device fulfills the requirement (Shepherd Fig. 8, 12, ¶0099-0102, if user is authorized the user may select workspace to create/join); and 
sending the additional information about the target content to the one user device (Shepherd Fig. 8, 12, ¶0099-0102, if user is authorized the user may select workspace to create/join and displaying various information about the workspace).
As to claim 7, Shepherd discloses wherein the first user type is a client type and the second user type is a vendor type, the target user type of the target user device is the client type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, where the user devices include a moderator device and participant devices), and the method further comprises: 
presenting a vendor supplemental content selection interface (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, displaying moderator/participant supplemental content interface, e.g. palette, for the user device); 
obtaining a vendor-specific selection rule corresponding to the vendor type according to a user operation on the vendor supplemental content selection interface (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, receiving moderator/participant selection for private discussion based on the moderator/participant selection); and 
sending the vendor-specific selection rule to one of the plurality of user devices with the vendor type, for the one of the plurality of user devices with the vendor type to obtain and present selected supplemental content in the content sharing scene according to the vendor- specific selection rule (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, sending the moderator/participant selection to the users selected for private discussion and displaying the supplemental content in the private workspace based on the moderator/participant selection).
As to claim 8, Shepherd discloses wherein the first user type is a client type and the second user type is a vendor type, the target user type of the target user device is the vendor type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0097, 0101-0104, 0113-0115, where the user devices include a moderator device and participant devices), and the method further comprises: 
receiving a vendor-specific selection rule from one of the plurality of user devices with the client type (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, sending the moderator/participant selection to the users selected for private discussion and displaying the supplemental content in the private workspace based on the moderator/participant selection); 
obtaining selected supplemental content according to the vendor-specific selection rule (Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, sending the moderator/participant selection to the users selected for private discussion); and 
presenting the selected supplemental content in the content sharing scene Shepherd Fig. 1-8, 10-16, ¶0093-0094, 0096-0097, 0101-0104, 0113-0115, displaying the supplemental content in the private workspace based on the moderator/participant selection).

Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150149929 A1 to Shepherd in view US Pub. No. 20100142915 A1 to McDermott and in further view of US Pub. No. 20200401710 A1 to Wei.
As to claims 2 and 16, Shepherd and McDermott do not expressly disclose determining the target user type according to at least one of location verification or user identity verification.
Wei discloses determining the target user type according to at least one of location verification or user identity verification (Wei ¶0044, determining the user’s age type based on user biometric features).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shepherd and McDermott by determining the target user type according to at least one of location verification or user identity verification as disclosed by Wei. The suggestion/motivation would have been in order to censor age inappropriate content based on the biometric features of the user thereby enhancing the user’s experience.
As to claim 3, Wei discloses wherein the user identity verification includes user biometric information verification (Wei ¶0044, determining the user’s age type based on user biometric features).

Claims 9-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150149929 A1 to Shepherd in view US Pub. No. 20100142915 A1 to McDermott and in further view of US Pub. No. 20200051338 A1 to Zia.
As to claims 9 and 19, Shepherd and McDermott do not expressly disclose wherein the authorized supplemental content includes at least one of a map, a blueprint, ranging information, dimension information, location information, a quote, or purchase information
Zia discloses wherein the authorized supplemental content includes at least one of a map, a blueprint, ranging information, dimension information, location information, a quote, or purchase information (Zia Fig. 1, 6, ¶0031, 0064-0066, receiving product information e.g. table and price information of the product and displaying the product information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shepherd and McDermott by wherein the authorized supplemental content includes at least one of a map, a blueprint, ranging information, dimension information, location information, a quote, or purchase information as disclosed by Zia. The suggestion/motivation would have been in order to provide an interactive display of products/items that allows the user to thereby enhancing the user’s experience.
As to claims 10 and 20, Shepherd and McDermott do not expressly disclose obtaining product information including at least a graphic representation of a product and attribute information of the product; and presenting the product information.
Zia discloses obtaining product information including at least a graphic representation of a product and attribute information of the product; and presenting the product information (Zia Fig. 1, 6, ¶0031, 0064-0066, receiving product information e.g. table and price information of the product and displaying the product information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shepherd and McDermott by obtaining product information including at least a graphic representation of a product and attribute information of the product; and presenting the product information as disclosed by Zia. The suggestion/motivation would have been in order to provide an interactive display of products/items that allows the user view products and the price thereby enhancing the user’s experience.
As to claim 11, Zia discloses wherein presenting the product information includes presenting the product information in the content sharing scene (Zia Fig. 1, 6, ¶0031, 0064-0066, top recommended products positioned by the room designer with product information).
As to claim 12, Zia discloses wherein presenting the product information includes: presenting, using an augmented reality device, the product information according to a physical scene where a user using the target user device is located (Zia ¶0031, 0064, displaying using AR device the product information based on the captured room/scene from the user’s camera).
As to claim 13, Zia discloses wherein the attribute information of the product includes order information of the product, and the method further comprises: providing an order option while presenting the product information (Zia ¶0071, displaying to select and purchase all the products presented and purchasing the products with the online checkout process); and in response to the order option being selected, placing an order of the product according to the order information (Zia ¶0071, displaying to select and purchase all the products presented and purchasing the products with the online checkout process).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150149929 A1 to Shepherd in view US Pub. No. 20100142915 A1 to McDermott and in further view of US Pub. No. 20200211251 A1 to Noris.
As to claim 14, Shepherd and McDermott do not expressly disclose wherein presenting the content sharing scene includes presenting the virtual content scene using at least one of a virtual reality device, an augmented reality device, a holographic projector, or a laser projector.
Noris discloses wherein presenting the content sharing scene includes presenting the virtual content scene using at least one of a virtual reality device, an augmented reality device, a holographic projector, or a laser projector (Noris Fig. 1, 14, ¶0002, 0026, 0063, 0070, AR headset for displaying whiteboard).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shepherd and McDermott by wherein presenting the content sharing scene includes presenting the virtual content scene using at least one of a virtual reality device, an augmented reality device, a holographic projector, or a laser projector as disclosed by Noris. The suggestion/motivation would have been in order to provide a whiteboard that allows the users with augmented devices to share/collaborate with a plurality of users thereby enhancing the user’s experience.

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426